Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, 17, 20, 22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 17, 20, 22 and 25 of copending Application No. 16/787,635. Although the claims at issue are not identical, they are not patentably distinct from each other because:Independent Patent claims 1, 16, 17, 20, 22 and 25 each recite either a protective mechanism comprising (claims 1, 16, 17, 20 and 25) or an apparatus comprising (claim 22) first and second rail projections (see at least line 9 of claim 1).  Therefore, claims 1-25 of application No. 16/787,635 are in essence a “species” of the generic invention of application claims 1-25 (i.e. first and second alignment members are now claimed in at least line 11 of claim 1).  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 16, 17, 20, 22 and 25  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 17, 20, 22 and 25 of U.S. Patent No. 10,563,681 to Kamen. Although the claims at issue are not identical, they are not patentably distinct from each other because:Independent Patent claims 1, 16, 17, 20, 22 and 25 each recite either a protective mechanism comprising (claims 1, 16, 17, 20 and 25) or an apparatus comprising (claim 22) first and second rail projections (see at least line 9 of claim 1).  Therefore, claims 1-25 of Karmen (10,563,681) are in essence a “species” of the generic invention of application claims 1-25 (i.e. first and second alignment members are now claimed in at least line 11 of claim 1).  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 2-15 are rejected due to dependency on rejected claim 1.
Claims 18-19 are rejected due to dependency on rejected claim 17.
Claim 21 is rejected due to dependency on rejected claim 20.
Claims 23-24 are rejected due to dependency on rejected claim 22.

Allowable Subject Matter
Claims 1-25 are allowable.
Claim 1 is allowable for disclosing “first and second alignment members, the alignment members are disposed in spaced relation to the actuation member to guide a medical device to interact with the actuation member to thereby pivot the cover member to uncover the connector prior to the medical device engaging with the connector”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 1 is Bar (US Publication No. 2006/0289083).Bar teaches the claimed guide member (36), connector (52), actuation member, cover member, backstop member and first compliant gasket (shown below); but does not teach the claimed alignment members stated allowable above.

    PNG
    media_image1.png
    666
    965
    media_image1.png
    Greyscale

Claims 2-15 are allowable due to dependency on allowable claim 1.

Claim 16 is allowable for disclosing “first and second alignment members, the alignment members are configured to guide a medical device to interact with the actuation member to thereby pivot the cover member to uncover the connector prior to the medical device engaging with the connector”.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 16 is Bar.Bar teaches the claimed guide member (36), connector (52), actuation member, cover member, backstop member and first compliant gasket (shown above); but does not teach the claimed alignment members stated allowable above.

Claim 17 is allowable for disclosing “first and second alignment members, each including a respective web portion and a respective head portion, the respective web portion configured to couple the respective head portion to a guide member face, wherein the alignment members are disposed in spaced relation to the actuation member to guide a medical device to interact with the actuation member to thereby pivot the cover member to uncover the connector prior to the medical device engaging with the connector”.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 17 is Bar.Bar teaches the claimed guide member (36), connector (52), actuation member and cover member (shown above); but does not teach the claimed alignment members stated allowable above.
Claims 18-19 would be allowable due to dependency on allowable claim 17 if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 20 is allowable for disclosing “first and second alignment members, wherein the alignment members are disposed in spaced relation to the actuation member to guide a medical device to interact with the actuation member to pivot the cover member to uncover the connector prior to the medical device engaging with the connector”.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 20 is Bar.Bar teaches the claimed guide member (36), connector (52), actuation member and cover member (shown above); but does not teach the claimed alignment members stated allowable above.
Claim 21 is allowable due to dependency on allowable claim 20.

Claim 22 is allowable for disclosing “first and second alignment members, wherein the alignment members are disposed in spaced relation to the actuation member to guide a medical device to interact with the actuation member to thereby pivot the protective member to uncover the connector prior to the medical device engaging with the connector”.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 22 is Bar.Bar teaches the claimed guide member (36), connector (52), actuation member and cover member (shown above); but does not teach the claimed alignment members stated allowable above.
Claims 23-24 are allowable due to dependency on allowable claim 22.

Claim 25 is allowable for disclosing “first and second alignment members, wherein the alignment members are disposed in spaced relation to the actuation member to guide a medical device to interact with the actuation member to thereby pivot the cover member to uncover the connector prior to the medical device engaging with the connector”.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 25 is Bar.Bar teaches the claimed guide member (36), connector (52), actuation member and cover member (shown above); but does not teach the claimed alignment members stated allowable above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723